                    [logo.jpg]
CONFIDENTIAL
DO NOT COPY







SEPARATION PAY AGREEMENT




THIS SEPARATION PAY AGREEMENT (“Agreement”), dated as of November 6, 2012 (the
“Effective Date”) is made by and between WRIGHT MEDICAL TECHNOLOGY, INC., a
corporation organized and existing under the laws of the State of Delaware with
its principal place of business at 5677 Airline Road, Arlington, Tennessee 38002
(the “Company”), and Lance A. Berry (the “Executive”).


WHEREAS, the Company or its Affiliate (collectively referred to as the
“Company”) employs the Executive as Senior Vice President and Chief Financial
Officer and recognizes the Executive as performing key functions for the success
of the Company; and


WHEREAS, the Company has determined that it is in the best interests of the
Company to institute formalized separation arrangements for certain executives
of the Company, including Executive, in the event of a separation of employment;
and


WHEREAS, the Executive desires to enter into this Agreement with Company;


NOW, THEREFORE, based on the foregoing, and for and in consideration of the
mutual covenants contained in this Agreement, the Company and the Executive
hereby agree as follows:


1.    Definitions. For the purposes of this Agreement, the following capitalized
terms have the meanings set forth below:


1.1.        “Affiliate” has the meaning set forth in Rule 12b-2 promulgated
under the Securities Exchange Act of 1934.


1.2.        “Board” means the board of directors of the Company.


1.3.         “Cause” means:


1.3.1.         (i) the willful failure by the Executive to substantially perform
the Executive’s duties with the Company (other than any such failure resulting
from the Executive’s incapacity due to physical or mental illness), as
determined by the Board in its sole discretion, which failure amounts to an
intentional and extended neglect of the Executive’s duties; (ii) the
determination in the sole discretion of the Board that the Executive has engaged
or is about to engage in conduct materially injurious to the Company; (iii) the
determination by the Board that the Executive has engaged in or is about to
engage in conduct that is materially inconsistent with the Company’s legal and
healthcare compliance policies, programs or obligations; (iv) Executive’s bar
from participation in programs administered by the United






--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 2
 
DO NOT COPY








States Department of Health and Human Services or the United States Food and
Drug Administration or any succeeding agencies; (v) the Executive’s conviction
of or entering of a guilty or no contest plea to a felony charge (or equivalent
thereof) in any jurisdiction; and/or (vi) the Executive’s participation in
activities proscribed in Sections 12.1, 12.3, and 12.4 or the material breach by
Executive of any other material covenants contained herein. For the purposes of
clause (i) of this definition, no act, or failure to act, on the Executive’s
part shall be deemed to be “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
act, or failure to act, was in the best interests of the Company.


1.3.2.        Notwithstanding the foregoing, the Executive shall not be deemed
terminated for Cause for the reasons in clauses (i) or (ii) of Section 1.3.1
unless and until the Executive shall have been provided with reasonable notice
of and, if possible, a reasonable opportunity to cure the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment for Cause..


1.4.        “Change in Control” shall be deemed to have occurred on or
immediately before the effective date on which any of the following occurs with
regard to Company:


1.4.1.        The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (for purposes of this Section 1.4, a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more (on a fully diluted basis) of either (A) the then
outstanding shares of common stock of the Company, taking into account as
outstanding for this purpose such common stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such common stock (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection 1.4.1, the following acquisitions shall not
constitute a Change of Control: (w) any acquisition pursuant to an initial
public offering of shares of common stock of the Company pursuant to a
registration statement declared effective under the Securities Act of 1933, as
amended; (x) any acquisition by the Company or any “affiliate” of the Company,
within the meaning of 17 C.F.R. § 230.405 (an “Affiliate”); (y) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Affiliate; or (z) any acquisition by any corporation or business
entity pursuant to a transaction which complies with clauses (A), (B), and (C)
of Section 1.4.2 of this definition (persons and entities described in clauses
(w), (x), (y) and (z) being referred to herein as “Permitted Holders”);


1.4.2.        The consummation of a reorganization, merger or consolidation, or
sale or other disposition of all or substantially all of the assets of the
Company




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 3
 
DO NOT COPY






(a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be; (B)
no Person (excluding any Permitted Holder referred to in clause (w), (x) or (y)
of Section 1.4.1) beneficially owns, directly or indirectly, 50% or more (on a
fully diluted basis) of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination, taking into
account as outstanding for this purpose such common stock issuable upon the
exercise of options or warrants, the conversion of convertible stock or debt,
and the exercise of any similar right to acquire such common stock, or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination; and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the incumbent Board at the time of the execution of the initial
agreement providing for such Business Combination;


1.4.3.        the approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company;


1.4.4.    the sale of at least 80% of the assets of the Company; or


1.4.5    the individuals who on the date of this Agreement constitute the Board
thereafter cease to constitute at least a majority thereof; provided, however,
that any person becoming a member of the Board subsequent to the date of this
Agreement and whose election or nomination was approved by a vote of at least
two-thirds of the directors who then comprised the Board immediately prior to
such vote shall be considered a member of the Board on the date of this
Agreement.


1.5.         “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated there under, as in effect from time to time.


1.6.        “Compensation Committee” means the compensation committee of the
Board.






--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 4
 
DO NOT COPY






1.7.        “Competitive Business” means the development, manufacturing,
supplying, producing, selling, distributing, marketing or providing for sale of
any product, device, instrument or intellectual property, created, developed,
manufactured or sold by the Company or any of its Affiliates or subsidiaries and
which is material to the business of the Company, Affiliate or subsidiary, in
each case as of the Executive’s Date of Termination.


1.8.        “Disability” means the Executive’s inability, due to physical or
mental incapacity, to substantially perform his duties and responsibilities for
a period of 90 consecutive days as determined by a medical doctor selected by
Executive and the Company. If the parties cannot agree on a medical doctor, each
party shall select a medical doctor and the two doctors shall select a third who
shall be the approved medical doctor for this purpose.


1.9.        “Good Reason” means:


1.9.1.        The occurrence of any of the following without the prior written
consent of the Executive, unless such act or failure to act is corrected by the
Company prior to the Date of Termination specified in the Notice of Termination
(as discussed in Section 3.2.3 hereof):


1.9.1.1.        The assignment to the Executive of any duties materially
inconsistent with the range of duties and responsibilities appropriate to a
senior Executive within the Company, such range to be determined by reference to
past, current, and reasonable practices within the Company;


1.9.1.2.        A material reduction in the Executive’s overall standing and
responsibilities within the Company, but not including a mere title change or a
transfer within the Company which does not singly or together adversely affect
the Executive’s overall status within the Company, provided however, that no
change in reporting relationship resulting from organizational realignment due
to the addition of a Chief Operating Officer or Chief Commercial Officer shall
be included in this definition of Good Reason;


1.9.1.3.        A material reduction (i.e., more than ten percent (10%)) by the
Company in the Executive’s aggregate annualized compensation target (including
bonus opportunity as a percentage of Base Salary) and benefits opportunities,
except for an across the board reduction or modification to any benefit plan
affecting all executives of the Company;


1.9.1.4.        The failure by the Company to pay to the Executive any portion
of the Executive’s current compensation and benefits, under any plan, program or
policy of, or other contract or agreement with, the Company or any of its
Affiliates, within thirty (30) days of the date such compensation and/or
benefits are due;






--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 5
 
DO NOT COPY






1.9.1.5.        The failure by the Company to obtain a satisfactory agreement
from any successor of the Company requiring such successor to assume and agree
to perform the Company’s obligations under this Agreement;


1.9.1.6.        The failure of the Company to provide indemnification and D&O
insurance protection as required in Section 9 of this Agreement;
    
1.9.1.7.        The relocation of the Executive’s principal place of employment
immediately prior to such move (the “Principal Location”) to a location which is
more than forty (40) miles from the Principal Location; or


1.9.1.8.        The material breach by the Company of any of the other
provisions of this Agreement which is not cured following notice and a
reasonable period of time to cure such breach.


1.9.2.        Notwithstanding any of the foregoing, placing the Executive on a
paid leave for up to ninety (90) days pending a determination by the Company of
whether there is a basis to terminate the Executive for Cause shall not
constitute a Good Reason.
 
1.9.3.        Following a Change in Control and during the CIC Protection Period
(as defined in Section 6), the Executive’s determination that an act or failure
to act constitutes Good Reason shall be presumed to be valid. The Executive’s
right to terminate the Executive’s employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness. The
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder. In all events, if the Executive fails to deliver Notice of
Termination with respect to a termination of his employment for Good Reason
within ninety (90) days after the Executive becomes aware of the event giving
rise to such right to terminate, he shall be deemed to waive his right to
terminate for Good Reason with respect to such event.


1.10.        “Involuntary Termination” means (a) a termination of employment by
the Company other than for Cause, death or Disability, or (b) the Executive’s
resignation of employment for Good Reason.


1.11.        “Incentive Compensation Awards” means awards granted under the
Incentive Compensation Plan(s) providing the Executive with the opportunity to
earn, on a year-by-year or multi-year basis, annual and long term compensation.


1.12.        “Incentive Compensation Plans” means incentive compensation plans
and long term compensation plans of the Company which may include plans offering
stock options, restricted stocks, and other forms of long term compensation.






--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 6
 
DO NOT COPY






1.13.        “Person,” unless otherwise defined, has the meaning set forth in
Section 3(a)(9) of the Exchange Act, as modified and used in sections 13(d) and
14(d) thereof, except that the term shall not include (i) the Company or any of
its Affiliates; (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates; (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities; (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the stock in the Company or (v) a person or group as used in Rule
13d-1(b) promulgated under the Exchange Act.


2.     Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if the Company determines, in its good faith judgment, that any
provision of this Agreement is likely to be interpreted as a personal loan
prohibited by the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder (the “Act”), then such provision shall be modified as
necessary or appropriate so as to not violate the Act; and if this cannot be
accomplished, then the Company shall use its best efforts to provide the
Executive with similar, but lawful, substitute benefit(s) at a cost to the
Company not to significantly exceed the amount the Company would have otherwise
paid to provide such benefit(s) to the Executive. In addition, if the Executive
is required to forfeit or to make any repayment of any compensation or
benefit(s) to the Company under the Act or any other law, such forfeiture or
repayment shall not constitute Good Reason.


3.    Notice and Date of Termination


3.1.    Notice. Any termination of the Executive’s employment by the Company or
by the Executive prior to the Expiration Date shall be communicated by a written
notice of termination to the other party (the “Notice of Termination”). Where
applicable, the Notice of Termination shall indicate the specific termination
provision in this Agreement relied upon for termination of the Executive’s
employment under the provision so indicated.


3.2.    Date. The date of the Executive’s termination of employment with the
Company (“Date of Termination”) shall be determined as follows:


3.2.1.    If due to the Company terminating the Executive’s employment, either
with or without Cause, the Date of Termination shall be the date specified in
the Notice of Termination; if other than Cause, the Date of Termination shall
not be less than two (2) weeks from the date such Notice of Termination is
given, unless the Company elects to pay the Executive for that period in lieu of
notice. Any such payment in lieu of notice would be in addition to any payments
provided pursuant to Sections 5 or 6.


3.2.2.    If due to death, the Date of Termination is the date of death. If due
to Disability, the Date of Termination is the date the party terminating the
Executive’s employment for Disability provides written notice of termination due
to Disability.






--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 7
 
DO NOT COPY






3.2.3.    If due to the Executive’s resignation for Good Reason, the Date of
Termination shall be determined by the Company, but shall not be less than two
(2) weeks nor more than eight (8) weeks from the date Notice of Termination is
given.


3.2.4.    If due to the Executive’s resignation for reasons other than Good
Reason or if Executive gives notice of retirement, the Date of Termination shall
be determined by the Company after the Company receives Notice of Termination or
retirement, but shall not be less than two (2) weeks or more than twelve (12)
weeks from the date Notice of Termination is given.


3.2.5.    Notwithstanding the foregoing, for any compensation that qualifies as
non-qualified compensation under Code Section 409A, the Date of Termination
shall be the date the Executive experiences a “separation from service” within
the meaning of Code Section 409A.


4.    Termination from the Board and any Offices Held.    Upon termination of
the Executive’s employment for any reason, the Executive agrees the Executive’s
membership on the Board of the Company, if any, the board of directors of any of
the Company’s Affiliates, any committees of the Board, any committees of the
board of directors of any of the Company’s Affiliates, and any and all offices
held, if applicable, shall be automatically terminated. Executive hereby agrees
to cooperate with the Company and execute any documents reasonably required by
the Company or competent authorities to effect this provision.


5.    Severance Benefits upon Involuntary Termination Prior to Change in Control
and After the CIC Protection Period Expires    In the event of the Involuntary
Termination of the Executive’s employment prior to a Change in Control or after
the expiration of the CIC Protection Period (as defined in Section 6), the
Company shall, upon the execution of the Release required in Section 12.5, pay
to the Executive the following Pre-Change in Control Severance Payment in the
following amounts and manner:


5.1.        The total severance payment will be equal to the sum of (i) the
Executive’s then current annual base salary plus (ii) the Executive’s then
current annual target bonus; provided that if the Executive’s annual base salary
or target bonus has been reduced during the sixty (60) day period prior to the
Date of Termination, then for purposes of severance payment calculation the
higher figure will be used.


5.2.        The payment will be made as follows: (i) half in a lump sum payable
at or within a reasonable period of time after the Date of Termination and
subject to receipt of an executed Release that has not been revoked, and (ii)
the remaining half in equal consecutive monthly installments starting six (6)
months after the Date of Termination with a final installment of all remaining
amounts to be paid on or before March 15 of the calendar year following the year
in which the Date of Termination occurred. The final installment will be equal
to the total payment reduced by all the amounts previously paid (i.e., the lump
sum payment and the sum of all the installment payments previously paid).
Notwithstanding the provisions of clause (ii) to the contrary, if the six month
period would cause the installments to begin to be paid after the March




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 8
 
DO NOT COPY






15 date described in the first sentence of this Section 5.2, then no
installments will be paid, and the second payment will be a lump sum equal to
half the total payment and that payment will be paid on or before March 15 of
the calendar year following the year in which the Date of Termination occurred.
The installment payments (or the second lump sum payment, if applicable) are
specifically designated as consideration for execution of the Release required
in Section 12.5 and compliance with Executive’s covenants outlined in Section
12. All payments will have applicable taxes withheld and any installment
payments will be paid at such times during the month as the Company may
reasonably determine.


5.3.        In addition to the Pre-Change in Control Severance Payment, the
Executive shall be entitled to receive the following additional benefits:


5.3.1.        Accrued Obligations. The Company shall pay to the Executive a lump
sum amount in cash equal to the sum of (i) the Executive’s annual base salary
through the Date of Termination to the extent not theretofore paid, (ii) an
amount equal to any annual cash Incentive Compensation Awards earned (based on
performance for the prior incentive period, whether that period is the prior
quarter or the prior calendar year) but not yet paid, (iii) an amount equal to
the value of any accrued and/or untaken vacation, if any, and (iv) reimbursement
for unreimbursed business expenses, if any, properly incurred by the Executive
in the performance of the Executive’s duties in accordance with the policies
established from time to time by the Board. (The amounts specified in clauses
(i), (ii), (iii), and (iv) shall be hereinafter referred to as the “Pre-Change
in Control Accrued Obligations”.)


5.3.2.        Equity Based Compensation. All equity-based Incentive Compensation
Awards (including, without limitation, stock options, stock appreciation rights,
restricted stock awards, restricted stock units, performance share awards or
other related awards) held by the Executive shall be governed by the terms of
the applicable Incentive Compensation Plan and Incentive Compensation Award
agreement, and this Agreement shall have no effect upon them.


5.3.3.         Welfare Benefits. Subject to Section 10 herein, the Executive
shall be eligible for health and dental coverage as provided for under COBRA,
using the normal COBRA administration process of the Company. The Company will
pay all costs of these benefits for a period equal to twelve (12) months, after
which the Executive will be responsible for paying the full COBRA costs of
benefits.. If the Executive accepts employment with another employer and is no
longer eligible for COBRA coverage, these welfare benefits will cease to be
provided.


5.3.4.        Outplacement Benefits. The Executive shall receive outplacement
assistance and services at the Company’s expense for a period of one (1) year
following the Date of Termination.. These services will be provided by a
national firm selected by the Company whose primary business is outplacement
assistance.. Notwithstanding the




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 9
 
DO NOT COPY






above, if the Executive accepts employment with another employer, these
outplacement benefits shall cease on the date of such acceptance.


5.3.5.        Financial Planning Services. The Executive shall receive financial
planning services at the Company’s expense for a period of one (1) year
following the Date of Termination, at a level consistent with the benefits
provided under the Company’s financial planning program for the Executive as in
effect immediately prior to the Date of Termination.


5.3.6.        Annual Physical. The Executive shall, within the 12 months
following the Date of Termination, receive an annual physical at the Company’s
expense consistent with the physical provided under the Company’s annual
physical program as in effect immediately prior to the Date of Termination.


5.3.7.        General Insurance Benefit. No later than March 15 of the calendar
year following the year in which the Date of Termination occurred, provided
Executive has made a request for the payment described in this section 5.3.7 on
such form as the Company may require, Executive shall receive a payment for use
in continuation of insurance coverage, such payment to be equal to the annual
supplemental executive insurance benefit provided to the Executive prior to the
Executive’s Date of Termination. The Company will use its best efforts to make
this payment at the time requested.


6.    Severance Benefits upon Involuntary Termination in Connection with and
after a Change in Control. Notwithstanding the provisions of Section 5 above, in
the event of the Involuntary Termination of the Executive within twelve (12)
months following a Change in Control, (the “CIC Protection Period”) the Company
shall pay to the Executive the following Post-Change in Control Severance
Payment in the following amounts and manner:


1.
The total severance payment will be equal to two times (2x) the sum of (i) the
Executive’s then current annual base salary plus (ii) the Executive’s then
current annual target bonus; provided that if the Executive’s annual base salary
or target bonus has been reduced during the sixty (60) day period prior to the
Date of Termination, then for purposes of severance payment calculation the
higher figure will be used.



6.1.1.        The payment will be made as follows: (i) half in a lump sum
payable at or within a reasonable period of time after the Date of Termination
and subject to receipt of an executed Release that has not been revoked, (ii)
the remaining half in equal consecutive monthly installments starting six (6)
months after the Date of Termination with a final installment of all remaining
amounts to be paid on March 15 of the calendar year following the year in which
the Date of Termination occurred. The final installment will be equal to the
total payment reduced by all the amounts previously paid (i.e., the lump sum
payment and the sum of all the installment payments previously paid).
Notwithstanding the provisions of clause (ii) to the contrary, if the six month
period would cause the installments to begin to be paid after




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 10
 
DO NOT COPY






the March 15 date described in the first sentence of this section 6.1.1, then no
installments will be paid, and the second payment will be a lump sum equal to
half the total payment and that payment will be paid on or before March 15 of
the calendar year following the year in which the Date of Termination occurred.
The installment payments (or the second lump sum payment, if applicable) are
specifically designated as consideration for execution of the Release required
in Section 12.5 and compliance with Executive’s covenants outlined in Section
12. All payments will have applicable taxes withheld and any installment
payments will be paid at such times during the month as the Company may
reasonably determine..


6.2.         In addition to the Post-Change in Control Severance Payment, the
Executive shall be entitled to receive the following additional benefits:


6.2.1.        Accrued Obligations. The Company shall pay to the Executive a lump
sum amount in cash equal to the sum of (i) the Executive’s annual base salary
through the Date of Termination to the extent not theretofore paid, (ii) an
amount equal to any annual cash Incentive Compensation Awards earned (based on
most recently completed performance period, whether that period is the prior
quarter or the prior year) but not yet paid, (iii) an amount equal to the value
of any accrued and/or untaken vacation, if any, (iv) reimbursement for
unreimbursed business expenses, if any, properly incurred by the Executive in
the performance of the Executive’s duties in accordance with the policies
established from time to time by the Board, and (v) an annual incentive payment
at target for the year that includes the Date of Termination, prorated for the
portion of the year that Executive was employed by the Company. (The amounts
specified in clauses (i), (ii), (iii), (iv), and (v) shall be hereinafter
referred to as the “Post-Change in Control Accrued Obligations”.)


6.2.2.        Equity Based Compensation. All equity-based Incentive Compensation
Awards (including, without limitation, stock options, stock appreciation rights,
restricted stock awards, restricted stock units, performance share awards or
other related awards) held by the Executive shall be governed by the terms of
the applicable Incentive Compensation Plan and Incentive Compensation Award
agreement, and this Agreement shall have no effect upon them.


6.2.3.        Welfare Benefits. The Executive shall be eligible for health and
dental coverage as provided for under COBRA, using the normal COBRA
administration process of the Company. The Company will pay all costs of these
benefits for 18 months after which the Executive will be responsible for paying
the full COBRA costs of benefits. . If the Executive accepts employment with
another employer and is no longer eligible for COBRA coverage, these welfare
benefits will cease to be provided.


6.2.4.        Outplacement Benefits. The Executive shall receive outplacement
assistance and services at the Company’s expense for a period of two (2) years
following the Date of Termination. . These services will be provided by a
national firm selected by the Company whose primary business is outplacement
assistance.. Notwithstanding the




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 11
 
DO NOT COPY






above, if the Executive accepts employment with another employer, these
outplacement benefits shall cease on the date of such acceptance.


6.2.5.        Financial Planning Services. The Executive shall receive financial
planning services at the Company’s expense for a period of two (2) years
following the Date of Termination, at a level consistent with the benefits
provided under the Company’s financial planning program for the Executive as in
effect immediately prior to the Date of Termination.


6.2.6.        Annual Physical. The Executive shall, within the 12 months
following the Date of Termination, receive an annual physical at the Company’s
expense consistent with the physical provided under the Company’s annual
physical program as in effect immediately prior to the Date of Termination.


6.2.7.        General Insurance Benefit. No later than March 15 of the calendar
year following the year in which the Date of Termination occurred, provided
Executive has made a request for the payment described in this section 6.2.7 on
such form as the Company may require, Executive shall receive a payment for use
in continuation of insurance coverage, such payment to be equal to two times
(2x) the annual supplemental executive insurance benefit provided to the
Executive prior to the Executive’s Date of Termination. The Company will use its
best efforts to make this payment at the time requested.




6.3.        Notwithstanding anything contained herein, if a Change in Control
occurs and the Executive’s employment with the Company is terminated by reason
of Involuntary Termination prior to the Change in Control Date, and if such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect the Change in Control or (ii) otherwise
arose in connection with or in anticipation of the Change in Control, then the
Executive shall, in lieu of the payments described in Section 5 hereof, be
entitled to the Post-Change in Control Severance Payment and the additional
benefits described in this Section 6 as if such Involuntary Termination had
occurred within twelve (12) months following the Change in Control.


7.    Severance Benefits upon Termination by the Company for Cause or by the
Executive Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause or if the Executive terminates employment other than for
Good Reason, the Company will have no further obligations to the Executive under
this Agreement other than the Pre-Change in Control Accrued Obligations.


8.    Severance Benefits upon Termination due to Death or Disability. If the
Executive’s employment shall terminate by reason of death, the Company shall pay
the Executive’s estate in the case of death or to the Executive in the case of
Disability, the Post-Change in Control Accrued




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 12
 
DO NOT COPY






Obligations. Such payments shall be in addition to those rights and benefits to
which the Executive’s estate or Executive may be entitled under the relevant
Company plans or programs.


9.    Nonexclusivity of Rights and Indemnification. Nothing in this Agreement
shall prevent or limit the Executive’s continuing or future participation in any
benefit plan, program, policy or practice provided by the Company and for which
the Executive may qualify (except with respect to any benefit to which the
Executive has waived the Executive’s rights in writing), including, without
limitation, any and all indemnification arrangements in favor of the Executive
(whether under agreements or under the Company’s charter documents or
otherwise), and insurance policies covering the Executive, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under any
other contract or agreement entered into after the Effective Date with the
Company. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any benefit, plan, policy, practice or program of, or
any contract or agreement entered into with, the Company shall be payable in
accordance with such benefit, plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement. At all times during
the Executive’s employment with the Company and thereafter, the Company shall
provide the Executive with indemnification and director and officer insurance
insuring the Executive against insurable events which occur or have occurred
while the Executive was a director or executive officer of the Company, on terms
and conditions that are at least as generous as that then provided to any other
current or former director or executive officer of the Company or any Affiliate.


10.    Full Settlement; Mitigation. In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts (including amounts for damages for breach) payable to the Executive
under any of the provisions of this Agreement, and such amounts shall not be
reduced whether or not the Executive obtains other employment.


11.    Representations. The Executive hereby represents to the Company that the
Executive is legally entitled to enter into this Agreement and to perform the
Executive’s obligations hereunder, and that the Executive has the full right,
power, and authority, subject to no rights of any third parties, to grant to the
Company the rights herein.


12.    Executive’s Covenants. The Executive hereby agrees to the following:


12.1.        Confidentiality. The Executive recognizes and acknowledges that the
Company’s and its predecessor’s Confidential Information is a valuable, special,
and unique asset of the Company’s businesses, access to and knowledge of which
are essential to the performance of the Executive’s duties. Confidential
Information shall include trade secrets and includes information acquired by the
Executive in the course and scope of the Executive’s job with the Company,
including information acquired from third parties, that is (i) not generally
known or disseminated outside the Company (such as nonpublic information), (ii)
is designated or marked by the Company as “confidential” or reasonably should be
considered confidential or proprietary, or (iii) the Company indicates through
its policies, procedures or other instructions should not be disclosed to anyone
outside the Company. Without




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 13
 
DO NOT COPY






limiting the foregoing definitions, some examples of Confidential Information
under this Agreement include (a) matters of a technical nature, such as
scientific, trade or engineering secrets, “know-how”, formulae, secret
processes, inventions, and research and development plans or projects regarding
existing and prospective customers, and products and services, (b) information
about costs, profits, markets, sales, customer lists, customer needs, customer
preferences and customer purchasing histories, supplier lists, internal
financial data, personnel evaluations, nonpublic information about medical
devices or products of the Company (including future plans about them),
information and material provided by third parties in confidence and/or with
nondisclosure restrictions, computer access passwords, and internal market
studies or surveys, and (c) any other information or matters of a similar
nature. The Executive shall not, during or after the Executive’s employment by
the Company, in whole or in part, disclose such Confidential Information to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever, nor shall the Executive make use of any such property for the
Executive’s own purposes or for the benefit of any person, firm, corporation,
association or other entity (except the Company) under any circumstances during
or after the Executive’s employment by the Company; provided, however, that
after the Executive’s employment by the Company ceases these restrictions shall
not apply to such Confidential Information, if any, which are then in the public
domain, and provided further that the Executive was not responsible, directly or
indirectly, for such Confidential Information entering the public domain without
the Company’s consent.


12.2.        Inventions. The Executive hereby sells, transfers and assigns to
the Company or to any person or entity designated by the Company all of the
right, title, and interest of the Executive in and to all inventions, ideas,
disclosures, and improvements, whether patented or unpatented, and copyrightable
material, made or conceived by the Executive, solely or jointly, during the
Executive’s employment by the Company or any of its predecessors which relate to
methods, apparatus, designs, products, processes or devices sold, leased, used
or under consideration or development by the Company or any of its predecessors,
or which otherwise relate to or pertain to the business, functions or operations
of the Company or any of its predecessors, or which arise from the efforts of
the Executive during the Executive’s employment with the Company or any of its
predecessors. The Executive shall, during and after the Executive’s employment
with the Company, communicate promptly and disclose to the Company, in such form
as the Company requests, all information, details, and data pertaining to the
aforementioned inventions, ideas, disclosures, and improvements. The Executive
shall, during and after the Executive’s employment by the Company, execute and
deliver to the Company such formal transfers and assignments and such other
papers and documents as may be necessary by the Company to file and prosecute
the patent applications and, as to copyrightable material, to obtain copyright
thereof. Any invention relating to the business of the Company and disclosed by
the Executive within one (1) year after the Executive’s employment with the
Company ceases shall be deemed to fall within the provisions of this Section
12.2 unless proved to have been first conceived and made following such
termination or expiration.




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 14
 
DO NOT COPY








12.3.        Non-Solicitation of Employees. The Executive recognizes that the
Executive possesses and will possess confidential information about other
employees of the Company and its Affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with customer(s) of the Company and its Affiliates. The Executive
recognizes that the information the Executive possesses and will possess about
these other employees is not generally known, is of substantial value to the
Company and its Affiliates in developing their business and in securing and
retaining customers, and has been and will be acquired by the Executive because
of the Executive’s business position with the Company and its Affiliates. The
Executive agrees that at all times during the Executive’s employment with the
Company and for a period of twelve (12) months thereafter, the Executive will
not, directly or indirectly, solicit or recruit any employee of the Company or
its Affiliates for the purpose of being employed by the Executive or by any
competitor of the Company or its Affiliates on whose behalf the Executive is
acting as an agent, representative or employee and that the Executive will not
convey such confidential information or trade secrets about other employees of
the Company and its Affiliates to any other Person; provided, however, that it
shall not constitute a solicitation or recruitment of employment in violation of
this paragraph to discuss employment opportunities with any employee of the
Company or its Affiliates if Executive has first discussed with and received the
written approval of the Company’s Vice President, Human Resources (or, if such
position is vacant, the Company’s then Chief Executive Officer), prior to making
such discussions, solicitation or recruitment. In view of the nature of the
Executive’s employment with the Company, the Executive likewise agrees that the
Company and its Affiliates would be irreparably harmed by any such solicitation
or recruitment in violation of the terms of this paragraph and that the Company
and its Affiliates shall therefore be entitled to preliminary and/or permanent
injunctive relief prohibiting the Executive from engaging in any activity or
threatened activity in violation of the terms of this paragraph and to any other
relief available to them.


12.4.        Non-Interference and Non-Competition. During the Executive’s
employment by the Company and its Affiliates and for a period of twelve (12)
months after such employment ceases, the Executive shall not, directly or
indirectly (whether as an officer, director, owner, employee, partner or other
participant), engage in any Competitive Business. During this period, the
Executive shall not solicit or entice any agent, supplier, consultant,
distributor, contractor, lessors or lessees of the Company or its Affiliates to
make any changes whatsoever in their current relationships with the Company or
its Affiliates, and will not assist any other Person or entity to interfere with
or dispute such relationship. In view of the nature of the Executive’s
employment with the Company, the Executive likewise agrees that the Company and
its Affiliates would be irreparably harmed by any such interference or
competitive actions in violation of the terms of this paragraph and that the
Company and its Affiliates shall therefore be entitled to preliminary and/or
permanent injunctive relief prohibiting the Executive from




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 15
 
DO NOT COPY






engaging in any activity or threatened activity in violation of the terms of
this paragraph and to any other relief available to them.


12.5.        Release. The Executive agrees that if the Executive’s employment is
terminated by the Company for any reason other than Cause, Disability or death,
the Executive will execute a release of all claims substantially in the form
attached hereto as Exhibit A within forty-five (45) days after the applicable
Date of Termination. In the event that the Executive is covered under the Age
Discrimination in Employment Act (“ADEA”), the Executive also agrees to execute
the ADEA Release of all ADEA claims substantially in the form attached hereto as
Exhibit B within forty-five (45) days after the applicable Date of Termination.
These two documents are collectively referred to in this Agreement as the
“Release.”


The Executive recognizes and agrees that, notwithstanding any other Section to
the contrary, the Release must be executed and not revoked within the time
provided prior to the commencement of any post employment payments of any kind
under this Agreement other than the Accrued Obligations set forth in Section
5.3.1.


12.6.        Cooperation with Legal Matters. Executive agrees to cooperate with
the Company and its designated attorneys, representatives, and agents in
connection with any actual or threatened judicial, administrative or other legal
or equitable proceeding in which the Company is or may become involved. Upon
reasonable notice, Executive agrees to meet with and provide to the Company or
its designated attorneys, representatives or agents all information and
knowledge Executive may have relating to the subject matter of any such
proceeding. The Company agrees to reimburse Executive for any reasonable costs
incurred by Executive in providing such cooperation.


13. Specific Remedies for Executive Breach of the Covenants as outlined in
Section 12. Without limiting the rights and remedies available to the Company,
in the event of any breach by the Executive of the covenants set forth in
Section 12 above, the following actions may be taken by the Company:


13.1.        If the Company believes a breach has occurred, it will deliver to
the Executive a summary of the breach and a demand for explanation or agreement
that such breach has occurred; the Executive shall have ten (10) business days
to respond in writing to this demand, whereupon the Company will make a decision
as to whether the breach has, in fact, occurred; if it is determined such a
breach has occurred, then


13.2.        the Company’s obligation to make any payment or provide any
benefits to the Executive under Sections 5, 6, 7 or 8 of this Agreement shall
cease immediately and permanently, which shall not have any impact whatsoever on
the Executive’s continuing obligations under Sections 12.3 and 12.4; and






--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 16
 
DO NOT COPY






13.3.        the Executive shall repay to the Company, within ten (10) days
after the Executive receives written demand therefore, an amount equal to ninety
percent (90%) of the payments and benefits previously received by the Executive
under this Agreement, plus interest on such amount at an annual rate equal to
the lesser of ten percent (10%) or the maximum non-usurious rate under
applicable law, from the dates on which such payments and benefits were received
to the date of repayment to the Company.


13.4.        It is the desire and intent of the parties that the provisions of
this Section 13 be enforced to the fullest extent permissible under the
applicable laws in each jurisdiction in which enforcement is sought.
Accordingly, if any portion of this Section 13 is adjudicated to be invalid or
unenforceable, this Section 13 shall be deemed curtailed, whether as to time or
location, to the minimum extent required for its validity under applicable law
and shall be binding and enforceable with respect to the Executive as so
curtailed, such curtailment to apply only with respect to the operation of this
Section 13 in the jurisdiction in which such adjudication is made. If a court in
any jurisdiction, in adjudicating the validity of this Section 13, imposes any
additional terms or restrictions with respect to this Section 13, this Section
13 shall be deemed amended to incorporate such additional terms or restrictions.


13.5.        Executive agrees and acknowledges that Executive has received good
and adequate consideration for the covenants set forth in Sections 12 and 13 in
the form of employment, compensation, and benefits separate and independent of
any payments or potential payments in this Agreement.


14.        Potential Impact of Accounting Restatements on Certain Bonuses and
Profits.


14.1.    If the Company is required to prepare an accounting restatement of the
Company’s consolidated balance sheet or statement of operations affecting any
reporting period that transpires during the term of employment (“the Term”) due
to the material noncompliance of the Company with any financial requirements
under the Federal securities laws and if such material non-compliance is a
direct result of the Executive’s knowing, intentional, fraudulent or illegal
conduct, then the Board can require the Executive to reimburse the Company for
(i) any bonus or other incentive-based or equity-based compensation received by
the Executive from the Company during the Term and (ii) any profits realized
from the sale of securities of the issuer by the Executive during the Term.


14.2.    In making the determination whether to seek reimbursement from
Executive and in making the determination of what portion of Executive’s
compensation and/or profits should be returned to the Company, the Board will
seek to achieve a result that is fair to the Executive and the Company and, in
that connection, the Board will consider whether any bonus, incentive payment,
equity award or other compensation has been awarded or received by the Executive
during the Term, whether the Executive realized any profits from the sale of
securities during the Term, whether and the extent to which such compensation
and/or profits were based on financial results and




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 17
 
DO NOT COPY






operating metrics that were satisfied as a result of Executive’s knowing,
intentional, fraudulent or illegal conduct, and what the Executive’s
compensation and/or profits would have been in the absence of the reporting
issue. The Board has the sole discretion in determining whether Executive’s
conduct has or has not met the standard for such forfeiture and the amount of
the forfeiture.


14.3.    If the Board of Directors determines that forfeiture is appropriate as
set forth in Section 14.1, such amounts shall be withheld from any future
amounts owed to the Executive as compensation. The Company may also commence
legal action to collect such sums as the Board determines is owed to the
Company.

14.4.    The parties agree that this Section will be amended as necessary to
comply with any new rules or regulations issued by the Securities Exchange
Commission during the Term which are or become mandatorily applicable to this
Agreement.


15.    Successors.


15.1.        Assignment by the Executive. This Agreement is personal to the
Executive and without the prior written consent of the Company shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.


15.2.        Successors and Assigns of the Company. This Agreement shall inure
to the benefit of and be binding upon the Company, its successors, and assigns.
The Company may not assign this Agreement to any person or entity (except for a
successor described in Section 16.3 below) without the Executive’s written
consent.


15.3.        Assumption. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it as if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.


16.    Administration Prior to Change in Control. Prior to a Change in Control,
the Compensation Committee shall have full and complete authority to construe
and interpret the provisions of this Agreement, to determine an individual’s
entitlement to benefits under this Agreement, to make in its sole and absolute
discretion all determinations contemplated under this Agreement, to investigate
and make factual determinations necessary or advisable to administer or
implement this Agreement. All determinations made under this Agreement by the
Compensation Committee shall be final and binding on all interested persons.
Prior to a Change in Control, the Compensation Committee may delegate
responsibilities for the operation and administration of this




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 18
 
DO NOT COPY






Agreement to one or more officers or employees of the Company. The provisions of
this Section 16 shall terminate and be of no further force and effect upon the
occurrence of a Change in Control.


17.    Miscellaneous.


17.1.    Governing Law. This Agreement shall be governed by, construed under and
enforced in accordance with the laws of the State of Tennessee without regard to
conflicts-of-laws principles that would require the application of any other
law. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.


17.2.    Selection of Venue. Any action to enforce the terms of this Agreement
shall be brought in the state or federal courts located in Shelby County,
Tennessee and both parties agree to submit to and not contest such jurisdiction
and venue in such courts.


17.3.    Amendment. This Agreement may not be amended, modified, repealed,
waived, extended or discharged except by an agreement in writing executed by all
parties. No person, other than pursuant to a resolution of the Board or the
Compensation Committee, shall have authority on behalf of the Company to agree
to amend, modify, repeal, waive, extend or discharge any provision of this
Agreement or anything in reference thereto.


17.4.    Insurance. The Company may, at its election and for its benefit, insure
the Executive against accidental loss or death, and the Executive shall submit
to such physical examination and supply such information to the insurance
company as may be required in connection therewith; provided, however, that no
specific information concerning the Executive’s physical examination will be
provided to the Company or made available to the Company by the insurance
company.


17.5.    Waiver of Breach. A waiver by the Company or the Executive of a breach
of any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach of the other party.


17.6.    Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.


17.7.    Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if sent by personal delivery, by
a nationally recognized overnight courier (provided a written acknowledgement of
receipt is obtained) or by certified or express mail to the Executive at his
home address or to the Company at Wright Medical Technology, Inc., Attention:
General Counsel, 5677 Airline Road, Arlington, Tennessee 38002, or to such other
address as either party shall notify the other. Notices and communications shall
be effective when actually received by the addressee.






--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 19
 
DO NOT COPY






17.8.    Taxes.


17.8.1.    General. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


17.8.2.    Code Section 409A.


17.8.2.1.    Notwithstanding anything else to the contrary herein, to the
maximum extent permitted, this Agreement shall be interpreted to be exempt from
Code Section 409A or in compliance therewith, as applicable. In furtherance
thereof, if payment or provision of any amount or benefit hereunder at the time
specified in this Agreement would subject such amount or benefit to any
additional tax under Code Section 409A, the payment or provision of such amount
or benefit shall be postponed to the earliest commencement date on which the
payment or the provision of such amount or benefit could be made without
incurring such additional tax (including paying any severance that is delayed in
a lump sum upon the earliest possible payment date which is consistent with Code
Section 409A). In addition, to the extent that any regulations or guidance
issued under Code Section 409A (after application of the previous provision of
this paragraph) would result in the Executive being subject to the payment of
interest or any additional tax under Code Section 409A, the Company and the
Executive agree, to the extent reasonably possible, to amend this Agreement in
order to avoid the imposition of any such interest or additional tax under Code
Section 409A, which amendment shall have the least possible economic effect on
the Executive as reasonably determined in good faith by the Company and the
Executive; provided however, that the Company and the Executive shall not be
required to substitute a cash payment for any non-cash benefit herein.
17.8.2.2.    A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Code Section 409A upon or following a termination of employment, unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and the payment thereof prior to a “separation from service” would
violate Code Section 409A. For purposes of any such provision of this Agreement
relating to any such payments or benefits, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
17.8.2.3.    For purposes of Code Section 409A, the Executive’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company, as the case may be.
17.8.2.4.    With respect to any payment constituting nonqualified deferred
compensation subject to Code Section 409A: (A) all expenses or other
reimbursements




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 20
 
DO NOT COPY






provided herein shall be payable in accordance with the Company’s policies in
effect from time to time, but in any event shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by the Executive; (B) no such reimbursement or expenses eligible for
reimbursement in any taxable year shall in any way affect the expenses eligible
for reimbursement in any other taxable year; and (C) the right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchanged for another
benefit.
17.8.2.5.    If the Executive is deemed on the Date of Termination to be a
“specified employee” within the meaning of that term under Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered nonqualified deferred compensation under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided on the first business day following the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of the Executive, and (B) the date of the
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum on the
first business day following the Delay Period, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.
17.8.3.    Section 280G. The provisions set forth in Exhibit C hereto are hereby
incorporated into this Agreement by this reference, and the Executive shall be
entitled to the benefit of those provisions. This Section 17.8.3 and the
provisions set forth in Exhibit C hereto shall be expressly assumed by any
successor to the Company.


17.9    Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter referred to herein and supersedes any
and all prior negotiations, understandings, arrangements, letters of intent, and
agreements, whether written or oral, between the Executive and the Company and
its Affiliates, or any of its or their directors, officers, employees or
representatives with respect thereto. This Agreement shall be effective and
binding on the parties as of the date it is executed. In the event of any
conflict between any provisions of this Agreement (including its Exhibits) and
the provisions of any plan, program or policy of the Company or any of its
Affiliates, the Agreement and its Exhibits shall govern.


17.10    Survivability. Except as otherwise expressly set forth in this
Agreement, upon the termination or the expiration of the Term, the respective
rights of the parties shall survive such termination or expiration to the extent
necessary to carry out the intentions of the parties hereto. The Agreement shall
continue in effect until there are no further rights or obligations of the
parties hereto outstanding hereunder and shall not be terminated by any party
without the express written consent of all parties.


17.11    No Right of Employment. Nothing in this Agreement shall be construed as
giving the Executive any right to be retained in the employ of the Company or
shall interfere in




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 21
 
DO NOT COPY






any way with the right of the Company to terminate the Executive’s employment at
any time, with or without Cause.


17.12    Unfunded Obligation. The obligations under this Agreement shall be
unfunded. Benefits payable under this Agreement shall be paid from the general
assets of the Company. The Company shall have no obligation to establish any
fund or to set aside any assets to provide benefits under this Agreement.


17.13    Attorneys’ Fees. In any legal action by the Company to enforce the
covenants set forth in Section 12 of this Agreement and in any other legal
action by either party prior to a Change in Control to enforce any term of this
Agreement, the prevailing party shall be entitled to recover all reasonable
attorney’s fees and litigation costs.  Following a Change in Control, should
either party file any action to enforce any term of this Agreement other than an
action by the Company to enforce the covenants of Section 12 of this Agreement,
the Company shall pay all reasonable attorney’s fees and litigation costs
incurred by Executive. Following a Change in Control, the payment of fees and
litigation costs will be made on a quarterly basis following the commencement of
the action upon presentation of fee statements from legal counsel of the
Executive without regard to which party may ultimately be the prevailing party.


17.14    Execution. This Agreement and its Exhibits may be executed in several
counterparts each of which will be deemed an original, but all of which together
will constitute one and the same instrument. This Agreement and its Exhibits may
be executed by signatures delivered by facsimile or in pdf or other electronic
format, which shall be deemed to be an original.


18.    Term. The term of this Agreement shall commence from the Effective Date
and shall continue until the close of business of the day preceding the third
(3rd) anniversary of the Effective Date; provided, however, that commencing on
the second (2nd) anniversary of the Effective Date (and each anniversary of the
Effective Date thereafter), the term of this Agreement shall automatically be
extended for one (1) additional year, unless at least ninety (90) days prior to
such date, the Company or the Executive shall give written notice to the other
party that it or he, as the case may be, does not wish to so extend this
Agreement. Notwithstanding the foregoing, if the Company gives such written
notice to the Executive less than one (1) year after a Change in Control, the
term of this Agreement shall be automatically extended until the later of (a)
the date that is one (1) year after the anniversary of the Effective Date that
follows such written notice or (b) the second (2nd) anniversary of the Change in
Control Date.




    
[SIGNATURE PAGE AND EXHIBITS TO FOLLOW]






--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 22
 
DO NOT COPY








IN WITNESS WHEREOF, the parties executed this Agreement as of the Effective
Date.




AGREED AND ACCEPTED


WRIGHT MEDICAL TECHNOLOGY, INC.
EXECUTIVE


 


By: /s/ Robert J. Palmisano                                
       Robert J. Palmisano, President and Chief
 
Executive Officer


/s/ Lance A. Berry
Lance A. Berry





 





--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 23
 
DO NOT COPY






EXHIBIT A




GENERAL RELEASE AGREEMENT




This General Release Agreement (this “Agreement”), is made and entered into this
__ day of_________,_______, by and between Wright Medical Technology, Inc. (the
“Company ”), a corporation organized and existing under the laws of the State of
Delaware, with its principal place of business at 5677 Airline Road, Arlington,
Tennessee 38002, and Lance A. Berry (the “Executive”).


The Executive, on behalf of the Executive and the Executive’s heirs, executors,
administrators, successors and assigns, whether herein named or referred to or
not, does hereby release, discharge, and acquit and by these presents does
hereby release, acquit, and forever discharge the Company, its parent(s),
successors and assigns, their agents, servants, and employees, its subsidiaries,
divisions, subdivisions, and affiliates (collectively, the “Company”), of and
from any and all past, present, and future claims, counterclaims, demands,
actions, causes of action, liabilities, damages, costs, loss of services,
expenses, compensation, third-party actions, suits at law or in equity, of every
nature and description, whether known or unknown, suspected or unsuspected,
foreseen, or unforeseen, real or imaginary, actual or potential, and whether
arising at law or in equity, under the common law, state or federal law, or any
other law, or otherwise, arising out of or relating to the Executive’s
employment with the Company or the termination thereof, hereinafter collectively
referred to as claims. It is the intention of the parties hereto to affect a
full and final general release of all such claims. It is expressly understood
and agreed that this release and agreement is intended to cover, and does cover,
not only all now known injuries, losses, and damages, but any future injuries,
losses, and damages not now known or anticipated, but which may later develop or
be discovered, including all the effects and consequences thereof. The Executive
is not releasing and “claims” shall not include any rights or claims the
Executive has (1) pursuant to the Employment Agreement between the Company and
the Executive, any equity award granted to the Executive by the Company or the
Indemnification Agreement between the Company and the Executive; (2) to be
indemnified and advanced expenses in accordance with applicable law, or the
Company’s corporate documents or be covered under any applicable directors’ and
officers’ liability insurance policies; (3) with respect to any rights which
have accrued or become vested as of the date of this Release, including any
rights to any outstanding equity awards; and (4) with respect to any claims
which arise after the date this Release is executed by the Executive.


The Executive does hereby declare that the Executive does understand, covenant,
and agree that the Executive will not make any claims or demands, or file any
legal proceedings against the Company or join the Company as a party with
respect to any claims released by the Executive herein nor shall the Executive
proceed against any other party, person, firm, or corporation on the claims
released above except as is necessary to enforce the terms and conditions of
this Release and the Employment Agreement between the Executive and the Company.
The Executive further declares that he is voluntarily forfeiting any right to
recover or receive compensation in any form resulting




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 24
 
DO NOT COPY






from a legal action or demand against the Company by any other person or persons
with respect to the claims released by the Executive herein.


THE FILING OF ANY CLAIM, DEMAND OR ANY AND ALL OTHER LEGAL PROCEEDINGS BY THE
EXECUTIVE AGAINST THE COMPANY WITH RESPECT TO CLAIMS RELEASED BY THE EXECUTIVE
HEREIN SHALL BE DEEMED TO BE A MATERIAL BREACH OF THE TERMS OF THIS AGREEMENT.
SUCH BREACH SHALL IMMEDIATELY TERMINATE COMPANY'S DUTY TO PAY ANY FURTHER SUMS
TO EXECUTIVE. ADDITIONALLY, EXECUTIVE SHALL INDEMNIFY AND HOLD HARMLESS THE
COMPANY FROM ANY AND ALL JUDGMENTS, COSTS, EXPENSES, OR ATTORNEY FEES WHATSOEVER
ARISING ON ACCOUNT OF THE FILING OF ANY SUCH CLAIM, DEMAND, OR OTHER LEGAL
PROCEEDINGS BY THE EXECUTIVE WITHIN RESPECT TO THE CLAIMS HE HAS RELEASED
HEREIN.


It is further understood and agreed that the Company will pay and the Executive
is accepting severance payments and benefits more fully described in the
Employment Agreement between the parties in full accord and satisfaction of any
obligations, claims, and/or disputes that Executive may have with the Company
with respect to the claims released by the Executive herein.


And the parties hereby declare, understand, covenant, and agree that the terms
of the Employment Agreement, and the severance payments and benefits stated
therein, are the sole consideration for this Release Agreement and that the
Executive voluntarily accepts said consideration for the purpose of making a
full and final compromise, adjustment, and settlement of all claims for
injuries, losses, and damages resulting, or to result, from the claims released
by the Executive herein.


It is further understood and agreed that this is the full and complete
understanding of the parties, that it is the integrated memorial of their
agreement, and that there are no other written or oral understandings,
agreements, covenants, promises or arrangements, directly or indirectly
connected with this release, that are not incorporated herein. The terms of this
release are contractual and are not mere recitals.


Notwithstanding the foregoing, nothing in this Release shall release any party
from obligations resulting from the Employment Agreement nor prohibit any party
from seeking the enforcement of the Employment Agreement.


    




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 25
 
DO NOT COPY






IN WITNESS WHEREOF, the parties executed this Release as of the date set forth
above.


AGREED AND ACCEPTED


 
 
 
 
 
 
 
EXECUTIVE


 
 


____________________________________ 
Lance A. Berry







































































--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 26
 
DO NOT COPY






EXHIBIT B




ADEA RELEASE




In further consideration for the payment of severance payments and benefits
provided under the Separation Pay Agreement between (i) Lance A. Berry
hereinafter referred to as "Executive") and (ii) Wright Medical Group, Inc..
(hereafter referred to as “Company”), Executive, for himself and Executive’s
heirs, executors, administrators, and assigns, hereby unconditionally releases
and forever discharges the Company and each of the Company’s stockholders,
predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, divisions, subsidiaries, affiliates, and all persons
acting by, through, under, or in concert with any of them from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses (including attorneys' fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected
arising out of or relating to his employment with the Company or his termination
of such employment, including, but not limited to, rights under the Age
Discrimination in Employment Act of 1967, as amended from time to time, and
other federal, state, or local laws prohibiting discrimination, any claims the
employee may have with regard to Executive’s hiring, employment, and termination
of employment, and any claims growing out of any legal restrictions on the
Company’s right to terminate its employees ("Claim" or Claims"), which Executive
now has, owns or holds, or claims to have owned or held, or which Executive at
any time hereinafter may have owned or held or claimed to have owned or held
against the Company. Executive is not releasing and “claims” shall not include
any rights or claims Executive has (1) pursuant to the Employment Agreement
among Executive and the Company, any equity award granted to Executive by the
Company, or the Indemnification Agreement between the Company and the Executive;
(2) to be indemnified and advanced expenses in accordance with applicable law,
or the Company’s corporate documents or to be covered under any applicable
directors’ and officers’ liability insurance policies; (3) with respect to any
rights which have accrued or become vested as of the date of this Release,
including any rights to any outstanding equity awards; and (4) with respect to
any Claims which arise after the date this Release is executed by Executive.


To comply with the Older Workers Benefit Protection Act of 1990, as amended from
time to time, this Release has advised Executive of the legal requirements of
this Act and fully incorporates the legal requirements by reference into this
Agreement as follows:


a.
This Agreement is written in layman's terms, and Executive understands and
comprehends its terms;



b.
Executive has been advised of Executive’s rights to consult an attorney to
review the Agreement;







--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 27
 
DO NOT COPY






c.
Executive does not waive any rights or claims that may arise after the date the
Release is executed;



d.
Executive is receiving consideration beyond anything of value to which he
already is entitled;



e.
Executive has been given a reasonable period of time to consider this Agreement
(45 days).



The Executive enters into this Release with full knowledge of its contents and
enters into this Release voluntarily.


AGREED AND ACCEPTED


EXECUTIVE:


I acknowledge that I fully understand and agree that this Release may be pleaded
by Wright Medical Technology, Inc. or any of its Affiliates as a complete
defense to any claim released by me herein which hereafter may be asserted by me
or a claim released by me herein against Wright Medical Technology, Inc. for or
on account of any matter or thing whatsoever arising out of the employment
relationship or my termination from active employment for which I have released
such claims herein.




_______________________________________
Lance A. Berry
 
 
 







NOTE:    EXECUTIVE IS HEREBY ADVISED OF HIS OR HER RIGHT TO RESCIND AND NULLIFY
THIS AGREEMENT, WHICH RIGHT MUST BE EXERCISED, IF AT ALL, WITHIN SEVEN (7) DAYS
OF THE DATE OF EXECUTIVE'S SIGNATURE. EXECUTIVE MUST REVOKE RELEASE BY LETTER TO
WRIGHT MEDICAL TECHNOLOGY, INC., ATTENTION: GENERAL COUNSEL, 5677 AIRLINE ROAD,
ARLINGTON, TN 38002, WITHIN SEVEN (7) DAYS. NO CONSIDERATION SHALL BE CONVEYED
UNTIL SUCH TIME PERIOD HAS EXPIRED.














--------------------------------------------------------------------------------

                    [logo.jpg]
CONFIDENTIAL
DO NOT COPY







EXHIBIT C


MODIFIED 280G CUTBACK




Notwithstanding anything to the contrary in this Agreement, in any other
agreement between or among the Executive, and the Company or in any plan
maintained by the Company or any Affiliate, if there is a 280G Change in Control
(as defined in Section (g)(i) below), the following rules shall apply:
    
(a)      Except as otherwise provided in Section (b) below, if it is determined
in accordance with Section (d) below that any portion of the Payments (as
defined in Section (g)(ii) below) that otherwise would be paid or provided to
the Executive or for his benefit in connection with the 280G Change in Control
would be subject to the excise tax imposed under Section 4999 of the Code
(“Excise Tax”), then such Payments shall be reduced by the smallest total amount
necessary in order for the aggregate present value of all such Payments after
such reduction, as determined in accordance with the applicable provisions of
Section 280G of the Code and the regulations issued thereunder, not to exceed
the Excise Tax Threshold Amount (as defined in Section (g)(iii) below).


(b)    No reduction in any of the Executive’s Payments shall be made pursuant to
Section (a) above if it is determined in accordance with Section (d) below that
the After Tax Amount of the Payments payable to the Executive without such
reduction would exceed the After Tax Amount of the reduced Payments payable to
him in accordance with Section (a) above. For purposes of the foregoing, (i) the
“After Tax Amount” of the Payments, as computed with, and as computed without,
the reduction provided for under Section (a) above, shall mean the amount of the
Payments, as so computed, that the Executive would retain after payment of all
taxes (including without limitation any federal, state or local income taxes,
the Excise Tax or any other excise taxes, any medicare or other employment
taxes, and any other taxes) imposed on such Payments in the year or years in
which payable; and (ii) the amount of such taxes shall be computed at the rates
in effect under the applicable tax laws in the year in which the 280G Change in
Control occurs, or if then ascertainable, the rates in effect in any later year
in which any Payment is expected to be paid following the 280G Change in
Control, and in the case of any income taxes, by using the maximum combined
federal, state and (if applicable) local income tax rates then in effect under
such laws.


(c)    Any reduction in the Executive’s Payments required to be made pursuant to
Section (a) above (the “Required Reduction”) shall be made as follows: first,
any Payments that became fully vested prior to the 280G Change in Control and
that pursuant to paragraph (b) of Treas. Reg. §1.280G-1, Q/A 24 are treated as
Payments solely by reason of the acceleration of their originally scheduled
dates of payment shall be reduced, by cancellation of the acceleration of their
dates of payment; second, any severance payments or benefits, performance-based
cash or performance-based equity incentive awards, or other Payments, in all
cases the full amounts of which are treated as contingent on the 280G Change in
Control pursuant to paragraph (a) of Treas. Reg. §1.280G-1, Q/A 24, shall be
reduced; and third, any cash or equity incentive awards, or nonqualified
deferred




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 29
 
DO NOT COPY






compensation amounts, that vest solely based on the Executive’s continued
service with the Company, and that pursuant to paragraph (c) of Treas. Reg.
§1.280G-1, Q/A 24 are treated as contingent on the 280G Change in Control
because they become vested as a result of the 280G Change in Control, shall be
reduced, first by cancellation of any acceleration of their originally scheduled
dates of payment (if payment with respect to such items is not treated as
automatically occurring upon the vesting of such items for purposes of Section
280G) and then, if necessary, by canceling the acceleration of their vesting. In
each case, the amounts of the Payments shall be reduced in the inverse order of
their originally scheduled dates of payment or vesting, as applicable, and shall
be so reduced only to the extent necessary to achieve the Required Reduction.


(d)    A determination as to whether any Excise Tax is payable with respect to
the Executive’s Payments and if so, as to the amount thereof, and a
determination as to whether any reduction in the Executive’s Payments is
required pursuant to the provisions of Sections (a) and (b) above, and if so, as
to the amount of the reduction so required, shall be made by no later than 15
days prior to the closing of the transaction or the occurrence of the event that
constitutes the 280G Change in Control, or as soon thereafter as
administratively practicable. Such determinations, and the assumptions to be
utilized in arriving at such determinations, shall be made by an independent
auditor (the "Auditor") jointly selected by the Executive and the Company, all
of whose fees and expenses shall be borne and directly paid solely by the
Company. The Auditor shall be a nationally recognized public accounting firm
which has not, during the two years preceding the date of its selection, acted
in any way on behalf of the Company or any of its Affiliates or for any entity
effecting the 280G Change in Control. If the Executive and the Company cannot
agree on the firm to serve as Auditor, then the Executive and the Company shall
each select one accounting firm and those two firms shall jointly select the
accounting firm to serve as the Auditor. The Auditor shall provide a written
report of its determinations, including detailed supporting calculations, both
to the Executive and to the Company. If the Auditor determines that no Excise
Tax is payable with respect to the Executive’s Payments, either as a result of
any Required Reduction the Auditor has determined should be made thereto or
because the Auditor has determined that no Required Reduction must be made
thereto, the written report which the auditor furnishes to the Executive and to
the Company pursuant to the preceding sentence shall be accompanied by an
opinion reasonably acceptable to the Executive that no Excise Tax will be
imposed with respect to the Executive’s Payments. Except as otherwise provided
in Section (e) or Section (f) below, the determinations made by the Auditor
pursuant to this Section (d) shall be binding upon the Executive and the
Company.
(e)    If, notwithstanding (1) any determination made pursuant to Section (d)
above that a reduction in the Executive’s Payments is not required pursuant to
Section (a) above or (2) any reduction in the Executive’s Payments made pursuant
to Section (a) above, the IRS subsequently asserts that the Executive is liable
for Excise Tax with respect to such Payments, the Payments then remaining to be
paid or provided to Executive shall be reduced as provided in Sections (a) and
(b) above or shall be further reduced as provided in Section (a) above, and (if
still necessary after such reduction or further reduction) any Payments already
made to Executive shall be repaid to the Company, to the extent necessary to
eliminate the Excise Tax asserted by the IRS to be payable by the Executive. Any
such reduction or further reduction or repayment (i) shall be made only if the




--------------------------------------------------------------------------------

    [logo.jpg]
Wright Medical Technology, Inc.
 
Separation Pay Agreement
 
CONFIDENTIAL
Page 30
 
DO NOT COPY






IRS agrees that such reduction or further reduction or repayment will be
effective to avoid the imposition of any Excise Tax with respect to the
Executive’s Payments as so reduced or repaid and agrees not to impose such
Excise Tax against the Executive if such reduction or further reduction or
repayment is made, and (ii) shall be made in the manner described in Section (c)
above,
(f)    Notwithstanding anything to the contrary in the foregoing provisions of
this Exhibit E, if (i) the Executive’s Payments have been reduced pursuant to
Section (a) above and the IRS nevertheless subsequently determines that Excise
Tax is payable with respect to the Executive’s Payments, and (ii) if the After
Tax Amount of the Payments payable to the Executive, determined without any
further reduction or repayment as provided in Section (e) above, and without any
initial reduction as provided in Section (a) above, would exceed the After Tax
Amount of the Payments payable to him as reduced in accordance with Section (a),
then (A) no such further reduction or repayment shall be made with respect to
the Executive’s Payments pursuant to Section (e) above, and (B) the Company
shall pay to Executive an amount equal to the reduction in the Executive’s
Payments that was initially made pursuant to Section (a). Such amount shall be
paid to the Executive in a cash lump sum by no later than the 15th day of the
third month following the close of the calendar year in which the IRS makes its
final determination that Excise Tax is due with respect to the Executive’s
Payments, provided that by such day the Executive has paid the Excise Tax so
determined to be due.
(g)    For purposes of the foregoing, the following terms shall have the
following respective meanings:
        
(i)    “280G Change in Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company, as determined in accordance with Section 280G(b)(2)
of the Code and the regulations issued thereunder.
        
(ii)    “Payment” shall mean any payment or benefit in the nature of
compensation that is to be paid or provided to the Executive or for his benefit
in connection with a 280G Change in Control, to the extent that such payment or
benefit is “contingent” on the 280G Change in Control within the meaning of
Section 280G (b) (2) (A) (i) of the Code and the regulations issued thereunder.
        
(iii)    “Excise Tax Threshold Amount” shall mean an amount equal to (x) three
times the Executive’s “base amount” within the meaning of Section 280G(b)(3) of
the Code and the regulations issued thereunder, less (y) $1,000.




